PETROPLUS, JUDGE:
The claim in the amount of $40.17, submitted on Notice of Claim and Answer without any evidence, arises from damage caused to the white canvas top of a boat passing under the Fort Henry Bridge in Wheeling, West Virginia, caused by tar being dropped and splattered from the bridge while the Respondent’s employees were applying tar to the road surface of the bridge on July 8, 1970. The State confirms that the asphalt leaked into the river during its application and that no precautions were taken to warn persons passing under the bridge of its application. It is also admitted that one approaching the bridge by boat would not be able to observe that work was being performed on the bridge or the nature of the work.
The claim is, therefore, allowed.
Claim allowed in the amount of $40.17.